Citation Nr: 0105499	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  98-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
(neck) disorder.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1968 to February 1970.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In September 2000, a Travel Board hearing 
was held before the undersigned.  


REMAND

The veteran has asserted on numerous occasions that he was 
injured in a fall from a truck during service.  He claims 
that this injury occurred early in 1969 and that it resulted 
in injury to his neck, shoulders, back, and knees.  He avers 
that he was treated as an inpatient for several weeks at a U. 
S. Army Hospital in Vogelweh, Germany, and that these records 
have not been obtained by VA.  Review of the claims file 
reveals a single request for these records was made by the RO 
in March 1999.  There is no response to this request in the 
claims file.  This is inadequate in view of VA's duty to 
assist the veteran.  Another attempt to retrieve these 
records must be made.  VA's duty to assist is heightened when 
records are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).   

The veteran has indicated current treatment for orthopedic 
disabilities at VA Medical Center (VAMC) West Side, Chicago.  
These records need to be obtained.  He testified at a March 
1999 hearing before a RO hearing officer that he was treated 
at VAMC West Side, Chicago beginning in March 1970.  Requests 
for records from this VAMC did not specify that records 
dating back to 1970 were to be obtained. 
Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

There is evidence of record which indicates that the veteran 
received worker's compensation benefits in approximately 1976 
because of disability resulting from an on-the-job injury.  
In October 1997 the RO asked the veteran to provide 
information and medical evidence related to his worker's 
compensation claim.  In November 1997 he replied that his 
worker's compensation case "has nothing to do with the fall 
I had in Germany that cause [sic] all my problems in the 
Army."  Medical evidence pertaining to an intercurrent 
injury may be critical in determining what, if any, current 
disability is related to service.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should request from the 
National Personnel Records Center (NPRC), 
and/or the service department, and/or any 
other appropriate records depository all 
records related to the veteran's alleged 
treatment at the U. S. Army Hospital in 
Vogelweh, Germany in 1969.  Specifically, 
records for the period from January to 
May 1969 should be requested.  Any 
records obtained should be associated 
with the claims file.  If no such records 
exist, it should be so certified.

2.  The RO should obtain the veteran's 
treatment records from VAMC West Side, 
Chicago.  Specifically, the RO should 
request complete copies of treatment 
records dating from 1994 to the present.  
The RO should also request any treatment 
records for the period of time from 1970 
to 1980.  

3.  The RO should ask the veteran to 
assist in obtaining the medical evidence 
related to his worker's compensation 
claim for the injury he sustained at the 
Oscar Meyer Meat Company in 1976.  He 
should be permitted to submit the 
requested evidence himself, or to execute 
the necessary release authorizations for 
the RO to obtain this evidence.  In 
conjunction with this request, the 
veteran should be advised of the 
provisions of 38 C.F.R. § 3.158.  

4.  The veteran should then be accorded a 
VA orthopedic examination to determine the 
nature and etiology of his left knee, 
shoulder, neck (cervical spine), and low 
back (lumbosacral spine) disorders.  The 
report of examination should include a 
detailed account of all manifestations of 
musculoskeletal disorders found to be 
present.  Any indicated tests should be 
conducted.  The examiner should provide an 
opinion as to whether the veteran's 
current left knee arthritis is related to, 
or caused, by his service-connected right 
knee disability.  The claims folder must 
be reviewed by the examiner.  The 
physician should provide complete 
rationale for all conclusions reached.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development is completed.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  The claims on 
appeal should be reviewed (including 
service connection for a left knee 
disorder as secondary to a service 
connected right knee disorder).  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with an appropriate 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.  The 
SSOC should include the provisions of 
38 C.F.R. § 3.158, if they apply.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


